IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,833-01


                  EX PARTE DONELL VONCELLO PHILLIPS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1521971-A IN THE 230TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of sexual assault of a child and sentenced to sixty years’

imprisonment. The First Court of Appeals affirmed his conviction. Phillips v. Texas, No. 01-18-

00105-CR (Tex. App.—Houston [1st Dist.] del. Jul. 30, 2019). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends he was denied his right to file a pro se petition for discretionary review

through no fault of his own. The habeas record supports Applicant’s claim. Relief is granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App.

2005). Applicant may file an out-of-time petition for discretionary review of the judgment of the First
                                                                                                        2

Court of Appeals in cause number No. 01-18-00105-CR. Should Applicant decide to file a petition

for discretionary review, he must file it with this Court within thirty days from the date of this Court’s

mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:              January 27, 2021
Do not publish